Lockwood, Justice, delivered the opinion of the Court: This was an action of assumpsit brought in the Court below, by Bledsoe and Turpin against Miller, on a promissory note. On the trial of the cause, the plaintiff below produced and offered to read a note in evidence to the jury, in the following words, to wit, “Lower Alton, Ill., April 18, 1836. Two years after date, I promise to pay to the order of M. 0. Bledsoe and B. F. Turpin, two hundred and eighty dollars, value received, negotiable and payable at the Branch of the Illinois State Bank at Alton. Andrew Miller.” Upon the back of which note, there is in writing the following endorsement: “ I assign my interest in the within, to M. 0. Bledsoe, without recourse in any event. B. F. Turpin.” A witness was sworn, who testified that the signature to said endorsement was in the hand writing of B. F. Turpin, one of the plaintiffs. To the reading of which note in evidence, the defendant objected, but the Court overruled the objection and admitted the note. Other testimony was offered by the defendant, and rejected, but it is unnecessary to state it, as it only tended to prove the fact, which was sufficiently established, that Turpin had parted with his interest in the note, to Bledsoe. It is only necessary for this Court to decide whether the note was admissible in evidence. At law, a moiety, or any other portion of a promissory note, cannot be so assigned as to enable the assignee to bring an action in his own name, for his portion of the note. Had Turpin assigned his half of the note to a third person, that third person could not have united with Bledsoe, in bringing the action, for they would have to sue in different capacities, Bledsoe as payee, and the third person as endorsee. The same result would follow, if Bledsoe had brought the action in his own name; he would have had to declare for a moiety of the note as payee, and for the remainder as endorsee. This would lead to much confusion and 'complexity in pleading In order) therefore, to enable an endorsee of a note to bring an action in! his own name as endorsee, the whole interest in the note must be assigned to him. The interests of an assignee of part of a note, would doubtless be protected in a court of law, but the action must be brought in the name of the payee or payees, who continue to be the legal holders of the note for the purpose of collection. The endorsement on the note, can only be regarded as a private memorandum between the payees, and only vested in Bledsoe an equitable title to the money when collected. The Court consequently decided correctly in receiving the note in evidence, and in rejecting the parol evidence. The judgment is affirmed with costs. Judgment affirmed. Note. See Ransom v. Jones, Ante 291-2, and notes. Where a note is made payable to two persons, one of them may by his endorsement convey his interest in it to the other, so as to give the latter a right to sue on it in his own name alone. Bayley on Bills 115, citing Sneed v. Mitchell, 1 Hayw. N. C. R. 289. Á partnership may by endorsement transfer the title to a bill or note to one partner, even where the partner claiming as endorsee of the partnership, was the person who made the endorsement. Russell v. Swan, 16 Mass. 314; Kirby v. Cogswell, 1 Caines 505. On a bill or note payable to A., for the use of B., the right to transfer is in A. Evans v. Cramlington, Carth. 5; 2 Vent. 307; Skinn. 264. On a bill or note payable to several persons, not in partnership, the right to transfer it is in all collectively, not in any individually. Carvick v. Vickery, Dough 2d ed. 653, n. 134. Where a note is payable to two joint executors, one of them cannot transfer the note by his separate endorsement. Smith v. Whiting, 9 Mass. 334. See also Bank of Chenango v. Root, 4 Cowen 126; Ballou v. Spencer, 4 Cowen, 163; Lowell v. Reding, 9 Greenl. 85. After the death of one partner, the surviving partner may transfer by endorsement a bill or note payable to the partnership. Jones v. Thorn, 14 Martin 463. But after the dissolution of a co-partnership, one partner cannot byhis'endorsement in the partnership name, vest in the endorsee the title to a bill or note payable to the partnership. Sanford v. Mickles, 4 Johns. 224. A partnership may make a note payable to one partner, and an endorsement by him will vest a' good title in the endorsee, who may sue the partnership upon the note. Smith v. Lusher, 5 Cowen 688; Blake v. Wheadon, 2 Hayw. N. C. R. 109. See Bayley on Bills 49, 50, 115, 116.